IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                 :    NO. 482
MAGISTERIAL DISTRICTS WITHIN                  :
THE 50th JUDICIAL DISTRICT OF                      MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                           :
PENNSYLVANIA                                  :


                                          ORDER


PER CURIAM


       AND NOW, this 24th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 50th Judicial District (Butler County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial Districts 50-1-01,50-3-01,

50-3-02, 50-3-03, 50-3-04, 50-3-05, and 50-3-06, within Butler County, as they currently

exist, to be effective immediately, is granted.


       Said Magisterial Districts shall be as follows:


 Magisterial District 50-1-01                            Butler Township
 Magisterial District Judge Kevin P. O'Donnell


 Magisterial District 50-3-01                            Harrisville Borough
 Magisterial District Judge Joseph J. Nash               Portersville Borough
                                                         Prospect Borough
                                                         Slippery Rock Borough
                                                         West Liberty Borough
                                                         Brady Township
                                                         Franklin Township
                                                         Mercer Township
                                                         Muddy Creek Township
                                                         Slippery Rock Township
                                                         Worth Township
Magisterial District 50-3-02                      Bruin Borough
Magisterial District Judge Lewis E. Stoughton     Cherry Valley Borough
                                                  Chicora Borough
                                                  East Butler Borough
                                                  Eau Claire Borough
                                                  Fairview Borough
                                                  Karns City Borough
                                                  Petrolia Borough
                                                  West Sunbury Borough
                                                  Allegheny Township
                                                  Center Township
                                                  Cherry Township
                                                  Clay Township
                                                  Clearfield Township
                                                  Concord Township
                                                  Marion Township
                                                  Donegal Township
                                                  Fairview Township
                                                  Oakland Township
                                                  Parker Township
                                                  Summit Township
                                                  Venango Township
                                                  Washington Township


Magisterial District 50-3-03                      Saxonburg Borough
Magisterial District Judge Sue Haggerty           Buffalo Township
                                                  Clinton Township
                                                  Jefferson Township
                                                  Middlesex Township
                                                  Penn Township
                                                  Winfield Township


Magisterial District 50-3-04                      Seven Fields Borough
Magisterial District Judge Kevin J. Flaherty      Cranberry Township


Magisterial District 50-3-05                      Butler City
Magisterial District Judge William T. Fullerton


Magisterial District 50-3-06                      Callery Borough
Magisterial District Judge Amy M. Marcinkiewicz   Connoquenessing Borough
                                                  Evans City Borough
                                                  Mars Borough
                                                  Valencia Borough


                                          -2-
      Zelienople Borough
      Adams Township
      Connoquenessing Township
      Forward Township
      Harmony Borough
      Jackson Township
      Lancaster Township




-3-